OPINION — AG — MEMBERS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM WHO WERE FORMERLY EMPLOYED AS TEACHERS BY A SCHOOL DISTRICT MAY NOT RECEIVE PRIOR SERVICE CREDIT FOR THE PERIOD OF TIME THEY WERE SO EMPLOYED; MEMBERS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM WHO WERE FORMERLY EMPLOYED AS TEACHERS BY A STATE BOARD OF REGENTS FOR AN INSTITUTION OF HIGHER LEARNING MAY RECEIVE PRIOR SERVICE CREDIT FOR THE PERIOD OF TIME THEY WERE SO EMPLOYED, IF THEY OTHERWISE QUALIFY. CITE: 74 O.S. 1963 Supp., 913 [74-913](1)(A), 70 O.S. 1961 17-1 [70-17-1], 74 O.S. 1961 902 [74-902](16), 70 O.S. 1961 6-1 [70-6-1](A) (BURCK BAILEY)